The appellant herein instituted this suit in the district court of Zapata county, Tex., for partition of a part of porcion No. 4, consisting of 1,800 acres of land, in Zapata county, and by order of said court the venue was changed to the district court of Webb county, Forty-Ninth judicial district.
The case was tried before the court without a jury who rendered a judgment for partition in accordance with the findings of fact filed herein. There was much testimony submitted as to the several interests claimed by each party. The court after hearing all the evidence, pro and con, entered his decree of partition. The only findings that seem to be important to notice are those contained in paragraphs 10 and 11, which are as follows:
"10. I find that by descent, distribution and purchase, the 1800 acre tract of land in Porcion No. 4 is owned in fee as follows:
"Jesus Garcia Benavides, plaintiff, owns one-eighth (1/8) plus 25 acres purchased from Maravillo and less 40 acres sold to the intervener, Manuel Martinez Garcia.
"Rafael Garcia Benavides owns one-half (1/2) thereof.
"Ignacio Garcia Benavides owns one-fourth (1/4) thereof.
"The heirs of Ramon Garcia Benavides, as set forth in Paragraph 5 hereof own one-eighth (1/8) thereof, less the 25 acres sold by Policarpo Maravillo to Jesus Garcia Benavides.
"I charge each portion above with the pro rate acreage required to make the share of the heirs of Ramon Garcia Benavides, deceased, (charging that share also with its proportional part) 300 acres.
"11. I find the ownership of the parties in the 974.34 acre tract in Porcion No. 3 to be as follows:
"Elvira Garcia de Garcia, wife of Melquiades Garcia, is the owner of 243 1/2; Rafael G. Benavides is the owner of 277 acres therein; Ignacio G. Benavides is the owner of 69 1/4 acres therein; Wenceslada Pena Vda. de Benavides is the owner of a life estate and Ramon Garcia Pens is the owner in fee of 69 1/4 acres therein; the plaintiff, Jesus Garcia Benavides is the owner of 69 1/4 acres therein and the heirs of Ramon Garcia Benavides, deceased, as heretofore found, are the owners of 69 1/4 acres by inheritance and 176.84 acres by purchase."
We think the evidence supports the court's findings.
There are not many intricate questions of law to be considered, and such as they are we overrule. We think the court correctly held that the deed from Marshall Hicks to Jesus Garcia Benavides put no title in Jesus Garcia Benavides. If it did, it was to be held in trust by him for the benefit of himself, Ignacio Garcia Benavides, and Rafael Garcia Benavides, in shares proportionate to their interests or ownership therein.
We sustain the findings and conclusions of the trial court that Rafael Garcia Benavides has 862.5 acres in the 1,800-acre tract out of porcion No. 4; Ignacio G. Benavides, 431.25 acres; Jesus Garcia Benavides, 200.625 acres; Manuel Martinez Garcia, 40 acres; and the heirs of Ramon Garcia Benavides, deceased, 265.625 acres. And the ownership of the parties in the 974.34 acres in porcion No. 3 is, as above set out in paragraph 11, of the court's findings.
This case has been fairly tried and the evidence supports the judgment, and it will accordingly be affirmed. *Page 1115